United States Court of Appeals
                     For the First Circuit


No. 17-1620

  REV. FR. EMMANUEL LEMELSON; LEMELSON CAPITAL MANAGEMENT, LLC,

                     Plaintiffs, Appellants,

                               v.

  BLOOMBERG L.P.; MATTHEW ROBINSON, as an individual and as an
 agent of Bloomberg L.P.; JESSE WESTBROOK, as an individual and
                 as an agent of Bloomberg L.P.,

                     Defendants, Appellees.


                          ERRATTA SHEET

     The opinion of this Court issued August 30, 2018, is amended
as follows:

     On page 4, line 19, replace "Sketchers" with "Skechers."